DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (US 2015/0111066) in view of Hattori et al. (US 2012/0183811).
	Regarding claims 1, 3-4, and 11, Terakawa discloses a magnetic recording medium wherein the magnetic recording medium has a recording layer comprising of ɛ-iron oxide-containing particles, an average particle size as claimed ([0043]: when calculated: 9.28-15.87 nm or alternatively R(diameter): 11.52-19.69), and a coercive force Hc is 2000-4500 Oe (or 159.15-358.10 kA/m when converted).  
The limitation "used in a recording and playback device in which a shortest recording wavelength is 75 nm or less” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn 
	Further, Terakawa fails to explicitly disclose a non linear transition shift is 20% or less as presently claimed.  However, it is known in the MRM arts that media noise arises from irregularities in the recorded magnetic transitions and results in random shifts of the readback signal peaks. High media noise leads to a high bit error rate (BER). Thus to obtain higher areal recording densities it is necessary to decrease the intrinsic media noise, i.e., increase the signal-to-noise ratio (SNR), of the recording media.  Given that Terakawa discloses the magnetic properties and the structure of the MRM as presently claimed, Terakawa would inherently possess the claimed linear transition shift to be 20% or less.  This is especially evident when Terakawa explicitly disclose the purpose of the medium to obtain a high areal recording density by having a low noise in the medium ([0018], [0021], and [0067]).
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 

	Further, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the before the effective filing date of the claimed invention to optimize the non linear transition shift is 20% or less since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the non linear transition shift dependent upon the areal density in order to R/W a medium. 
Furthermore, Terakawa discloses ɛ-iron oxide-containing particles, a core, as set forth above, however, fails to explicitly disclose additional shell/coating as presently claimed. 
	Hattori discloses a core-shell magnetic particles for a magnetic layer in a magnetic recording medium meeting the claimed limitations (Abstract, [0075], [0079]), wherein these magnetic particles are taught as possessing high thermal stability [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize shell/coating of Hattori in Terakawa’s magnetic particle, thereby meeting the claimed limitations, in order to obtain magnetic particles with high thermal stability.


Regarding claim 7, Terakawa disclose that the thickness of the recording layer is 30-100 nm [0017].

  Regarding claim 8, Terakawa fails to disclose Vact is 5000 nm3 or less as presently claimed.
Hattori discloses a magnetic recording medium comprising a Vact of 2900-3100 nm3 (Table 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terakawa’s magnetic recording medium to have a Vact of 2900-3100 nm3, as suggested by Hattori, in order to obtain good thermal stability [0164].

Regarding claim 9, Terakawa discloses that the squareness ratio of the magnetic recording medium is 30% or less (Abstract). 

Regarding claim 10, Terakawa discloses a magnetic recording layer, however fails to explicitly disclose the surface roughness to be 2.5 nm or less.
Hattori discloses a magnetic recording layer having a Ra as low as 1.8 (Table 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terakawa’s magnetic layer to have a Ra of 1.8, as suggested by Hattori, in order to inhibit a drop in electromagnetic characteristics and to obtain optimal running durability [0225].

Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive. 
Applicant argues that Terakawa fails to describe a magnetic recording medium including the claimed coercive force Hc, wherein applicant has recognized and demonstrated that such claimed coercive force Hc feature contributes to enhance magnetic recording medium characteristics.  Applicant goes on to say that “…[i]n a case where the coercive force Hc is less than 220 kA/m, … a good SNR cannot be obtained and NLTS cannot be inhibited… [and in] a case where the coercive force Hc is above 320 kA/m,… a good SNR cannot be obtained…”.  Applicant further points out to Table 2 of the instant specification, pointing out Example 1 demonstrating a Hc of 250 kA/m and a non linear transition shift of 17% displaying an enhanced SNR of 1.5, whereas in Comparative Example 2 has a Hc of 200 kA/m and non linear transition shift of 25% has a SNR of 0.3 and Comparative Example 3 has a Hc of 350 kA/m and non linear transition of 18%, displaying a SNR of 0.2.  
However, applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that the range for coercive force and non linear transition shift provides unexpected results.  However, the evidence pointed to in the specification is not commensurate in scope with the claims.  In particular, the evidence does not support that the entire coercivity and non linear transition shift are unexpected.  Further, applicant additionally argues that there are unexpected results when the coercive force is 220-320 kA/m.  However, this argument is not persuasive, as Terakawa actually teaches using a coercive force within that range (see the rejection above: 159.15-358.10 kA/m).  Furthermore, Comparative Example 9 from Table 3 in 
Therefore, the examiner maintains the rejections as previously outlined.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785         

/Holly Rickman/Primary Examiner, Art Unit 1785